NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-30017

                Plaintiff-Appellee,             D.C. No. 3:10-cr-00005-BR

 v.
                                                MEMORANDUM*
GERALD DUANE RANDLE,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Oregon
                    Anna J. Brown, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Gerald Duane Randle appeals from the district court’s judgment and

challenges the 24-month sentence imposed following the revocation of his

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Randle argues that the district court procedurally erred by failing to explain



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the sentence adequately and failing to address his mitigating arguments. We

review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and conclude that there is none. The record as a whole

reflects that the court heard and considered Randle’s arguments, but was

nevertheless persuaded that the maximum sentence of incarceration was warranted.

See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Randle next contends that his sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The 24-month sentence is substantively reasonable in light of the 18

U.S.C. § 3583(e) factors and the totality of the circumstances, including Randle’s

extensive criminal history, his repeated violations of conditions, his failure to

engage in the support programs previously offered to him, and his unwillingness to

take responsibility for his actions. See Gall, 552 U.S. at 51.

      Randle’s unopposed motion to supplement the record on appeal is granted.

      AFFIRMED.




                                           2                                    18-30017